E-FiILEU; baltimore County Circuit Coy

Docket: 3/13/: 1:21 PM: S ission: 3/13/2020 1:21 F
Case 1:20-cv-01109-JKB Document 2 Pied 64/36/50 BAge 1 ope

SIERRA JOHNSON * INTHE

3501 Edgewood Road

Baltimore, Maryland 21215, * CIRCUIT COURT
Plaintiff, * OF

D * MARYLAND

BALTIMORE COUNTY, MARYLAND, * FOR

Serve On:
James R. Benjamin Jr., County Attorney * BALTIMORE COUNTY
400 Washington Avenue
Towson, Maryland, 21204, * Case No.: C-03-CV-20-001 144

 

Defendant. *

 

COMPLAINT AND DEMAND FOR JURY TRIAL

 

Sierra Johnsdn, Plaintiff, by John B. Stolarz, her attorney, sues Baltimore County,

Maryland, and says:

1. Defendant Baltimore County, Maryland hired the Plaintiff, Sierra Johnson in 2016, to

work as a Correctional Officer in the Baltimore County Detention Center,

2. ‘The Plaintiff requested medical leave under the Family Medical Leave Act (“FMLA”),

29 U.S.C. § 2601) e¢ seg., for a serious chronic serious medical condition.

3. PlaintifPs dhronic serious medical condition was also a disability within the meaning of

SG, § 20-601. Plaintiff's impairment limited one or more of Plaintiffs major life activities
such as, but not ina to working, caring for oneself, performing manual tasks and
socializing, and ¢

14.03.02.02(B) (6) (b).

gaging in recreations within the meaning of COMAR §

4. After Plaintiff recurned from the medical leave, Plaintiffs supervisors began to

intentionally harags the Plaintiff. Examples of the harassment included random searches of

her person and prpperty, false accusations of bringing contraband into the detention facility,

threats of termination, and undue scrutiny of her work.
5. The intentipnal harassment of Plaintiff, as aforesaid, was brought about to make

Plaintiffs work unbearable with the intent that Plaintiff leave employment with the

 
Case 1:20-cv-01109-JKB Document 2 Filed 04/29/20 Page 2 of 4

detention center.
6. The intentional harassment by her supervisors became so unbearable that Plaintiff
feared coming into work at the detention center.
7, Rather than face to constant harassment, Plaintiff resigned on August 31, 2018.
8. Plaintiff filed a Charge of Discrimination disability discrimination and retaliation on

May 29, 2019.

COUNT ONE
Interference with FMLA Rights

9. The foregoing paragraphs are incorporated herein.

10. Defendant is an “employer” required to provide FMLA leave pursuant to 29 U.S.C.
§ 2611(4), and Plpintiff is an “eligible employee” as that term is defined in the FMLA, 29
U.S.C. §2611(2).

11. The intentional harassment of the Plaintiff, as aforesaid, constitutes unlawful
interference with] Plaintiffs rights under the FMLA, in violation of 29 U.S.C. § 2615(a)(1).

12. Asa result of the intentional harassment, the Plaintiff has been damaged by the

loss of wages she|could have earned had she not been forced to resign,

Wherefore, Plaintiff requests:

a. Full back pay and fringe benefits until she obtained new employment;

b. Liquidated damages equal to the lost back pay and fringe benefits.

c. Attorncys' |fees and costs of litigation.

d. Prejudgment interest; and

e. Other and further relief as the Court deems just and proper.

COUNT TWO
Retaliation for Exercising FMLA Rights

13. The foregoing paragraphs are incorporated herein.

14. The intentional harassment of the Plaintiff, as aforesaid, because she exercised, or
attempted to exerdise her rights to take leave under the Family Medical Leave Act,
constitutes retaliation in violation of 29 U.S.C. § 2615(a)(2).

15. Asa result of the retaliation, the Plaintiff has been damaged, as aforesaid.

 
Case 1:20-cv

Wherefore, |
a. Full back f
b. Liquidate

c, Attorneys

ou

-01109-JKB Document 2 Filed 04/29/20 Page 3 of 4

Plaintiff requests:
bay and fringe benefits until she obtained new employment;
cl damages equal to the lost back pay and fringe benefits.

"fees and costs of litigation.

Prejudgment interest; and

e. Other and further relief as the Court deems just and proper.

COUNT THREE
Violation of Maryland State Gov’t Article, § 20-606

16. The foregoing paragraphs are incorporated herein.

17. Plaintiff

Was a qualified individual with a disability because Plaintiff could perform

the essential functions of her position with a reasonable accommodation.

18. The harassment by Plaintiffs supervisors, as aforesaid, was intentional

discrimination in| violation of Maryland State Gov't Article, § 20-606, ef. seg.

19. As a result of Plaintiff's unlawful conduct, the Plaintiff was damaged and caused to

lose wages and benefits she would have earned with continued work for the Defendant, and

caused to incur other expenses. Further, the Plaintiff was caused to suffer emotional distress

including, but nof limited to severe depression, anxiety and mental anguish, embarrassment

and humiliation gver the termination.

Wherefore, Plaintiff requests:

a. Full back pay and fringe benefits;

c. An award af compensatory damages for emotional distress on account of Defendants!

unlawful conduc

t}in the amount of $ 300,000.00;

d. Punitive damages in the amount of $ 500,000.00;

e. Attorneys

fees and costs of litigation.

f. Prejudgment interest; and

g. Other and further relief as the Court deems just and proper.

 
Case 1:20-cv-01109-JKB Document 2 Filed 04/29/20 Page 4 of 4

COUNT THREE
Wrongful Discharge

20. The foregoing paragraphs are incorporated herein.

21. Plaintiff Wwas forced to resign from her position with the Defendant because the

conditions of employment became unbearable.

22. Asa reshlt of Plaintiffs unlawful conduct, the Plaintiff was damaged and caused to

lose wages and bencfits she would have earned with continued work for the Defendant, and

caused to incur other expenses. Further, the Plaintiff was caused to, suffer emotional distress

including, but not limited to severe depression, anxiety and mental anguish, embarrassment

and humiliation over the termination.
Wherefore, Plaintiff requests:
a. Full back pay and fringe benefits;

c. An award jof compensatory damages for emotional distress on account of Defendants

unlawful conduat in the amount of $ 300,000.00;

d. Punitive damages in the amount of $ 500,000.00;

e. Attorney! fees and costs of litigation.
J 8

f. Prejudgment interest; and

g. Other and further relief as the Court deems just and proper.

W:\ 534 1\Pleading\Com

 

daini.wpd

/s/ John B. Stolarz
John B. Stolarz

CPF No.: 7911010330
The Stolarz Law Firm
6509 York Road
Baltimore, MD 21212
(410) 532-7200

(410) 372-0529 (fax)

stolarz@verizon.nct

 

Attorney for Plaintiff
